Citation Nr: 0205095	
Decision Date: 05/24/02    Archive Date: 06/03/02	

DOCKET NO.  97-30 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The appellant had military service in the United States Naval 
Reserve from approximately February 1982 to February 1996, 
and had regular periods of active duty for training (ADUTRA) 
and inactive duty training (drills) during this time frame.  
This matter arises from a June 1996 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, that denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  During the appellate process, 
the appellant requested a personal hearing before a traveling 
member of the Board.  Such hearing was conducted on 
February 8, 2000, and a transcript of that proceeding is of 
record.  At the personal hearing, the appellant submitted 
additional evidence, and waived its review by the RO.  See 38 
C.F.R. § 20.1304(c) (2001).  The Board will consider it 
accordingly.

On June 14, 2000, the Board rendered a decision that denied 
the benefit sought on appeal.  The appellant timely appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court), and pursuant to the Secretary's 
motion for remand and to stay proceedings, the Court vacated 
and remanded the case to the Board by order dated February 5, 
2001.  Because the Board member who presided over the travel 
board hearing in February 2000 is not available, the Chairman 
of the Board has reassigned the proceeding to another Board 
member.  See 38 C.F.R. § 19.3(b) (2001).

By letter dated March 3, 2002, the appellant indicated 
confusion regarding the status of her appeal and that she had 
not received a copy of the expert medical opinion received by 
the Board in November 2001.  As a result, she was unsure 
whether she desired an additional personal hearing.  See 
generally 38 C.F.R. Subpart H (2001).  In view of the 
decision that follows, the appellant's right to a personal 
hearing is rendered moot.


FINDING OF FACT

The veteran's multiple sclerosis was aggravated during her 
period of ACDUTRA in Hawaii.


CONCLUSION OF LAW

Multiple sclerosis was aggravated by the veteran's ACDUTRA 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 1153, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.6, 3.303, 3.306 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate her claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

First, VA has a duty to notify the veteran and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  She was informed of the evidence used in 
conjunction with her claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  She also was given an 
opportunity to testify at personal hearings before both RO 
personnel and a member of the Board.  She has not indicated 
that there is additional evidence that should be reviewed in 
conjunction with this claim.  On its own motion, the Board 
sought the opinion of a neurological specialist, and that 
opinion has been incorporated into the record.  The record 
indicates that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

The appellant contends that multiple sclerosis was aggravated 
by her ACDUTRA service.  More specifically, she indicates 
that the rigors of such service resulted in symptomatology 
indicative of such aggravation.  In this regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131.  
Parenthetically, the term "active military service" includes 
any period of ACDUTRA during which disability resulted from a 
disease or injury aggravated in line of duty.  See 
38 U.S.C.A. §§ 101(24), 106.  In this regard, a preexisting 
disease will be considered to have been aggravated by 
military service where there is an increase in such 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  It 
is within this context that the facts in this case must be 
evaluated.  

The appellant was diagnosed with optic neuritis, tremors of 
the left hand, and trouble with her vision prior to her entry 
into military service.  Service medical records are negative 
for either diagnosis or treatment for multiple sclerosis.  
However, in March 1983, the appellant complained of something 
in her left ear.  Examination of the left ear, however, was 
negative for any foreign object.  The appellant was on 
ACDUTRA in Hawaii in January 1991.  Following training, she 
complained of being very tired and fatigued as a result of 
the heat in Hawaii.  She had registered similar complaints in 
a letter to her ex-husband in the early 1980's.  
Subsequently, she complained of cramps in her legs during 
running in April 1994, and nocturia, fatigue, and stress 
incontinence in June 1995.  In July 1995, she experienced 
tingling over her forehead, fatigue, and tingling in her arms 
and feet.  Two months later, she was diagnosed with probable 
multiple sclerosis.  In December 1995, she experienced 
dysesthesias and fatigue.  In February 1996, she was 
discharged from military service because of optic neuritis 
and brain lesions.  

In October 2001, the Board referred the case to a VA staff 
neurologist for an expert medical opinion, given the 
complexity of the medical issue raised by this case.  On 
November 9, 2001, the neurologist submitted a written opinion 
that indicated that the veteran's claims file had been 
reviewed in its entirety.  The neurologist also summarized 
the pertinent evidence dating from prior to the veteran's 
military service until her discharge therefrom.  The 
neurologist concluded that the optic neuritis, visual 
problems, and tremors of the left hand experienced by the 
veteran prior to military service were suggestive of the 
onset of multiple sclerosis.  The neurologist also stated 
that the veteran's complaints of severe fatigue after a 
period of ACDUTRA in Hawaii would be symptomatic of multiple 
sclerosis.  The physician further indicated that hot weather 
can exacerbate the fatigue of multiple sclerosis, and that, 
in her opinion, multiple sclerosis was indeed aggravated 
during the appellant's period of ACDUTRA in Hawaii.  The 
neurologist further stated that the appellant's request to be 
put on limited duty for the cramps, pain, and bladder 
infection during that period of service supports the claim of 
aggravation of her multiple sclerosis.  Finally, the 
neurologist indicated that the veteran's complaints of a 
sense of having something in her left ear during ACDUTRA may 
well have been dysesthesia associated with multiple sclerosis 
which would support the appellant's claim that her multiple 
sclerosis was aggravated by her military service. 

Nothing in the record contradicts the conclusions reached by 
the VA neurologist in November 2001.  Moreover, the Board 
finds that the neurologist's opinion was based upon a 
complete review of all evidence of record.  Under the 
circumstances, the evidence is at least in relative equipoise 
with regard to aggravation of the appellant's preexisting 
multiple sclerosis during ACDUTRA.  See 38 U.S.C.A. 
§ 5107(b).  Accordingly, a grant of the benefit sought on 
appeal is warranted. 


ORDER

Service connection for multiple sclerosis is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

